Citation Nr: 1030329	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic hypertension.

2.  Entitlement to service connection for chronic erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran had active service from March 1968 to June 1977.  He 
served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, denied 
service connection for both chronic hypertension and chronic 
erectile dysfunction.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for both 
chronic hypertension and chronic erectile dysfunction secondary 
to his service-connected Type II diabetes mellitus.  In his July 
2010 Appellant's Brief, the Veteran's accredited representative 
requested that the Veteran's appeal be remanded to the RO so that 
the Veteran could be afforded a VA examination for compensation 
purposes which addresses his chronic hypertension and erectile 
dysfunction.  

In reviewing the record, the Board observes that the Veteran has 
not been afforded a VA examination for compensation purposes 
which addresses his chronic hypertension and erectile 
dysfunction.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his chronic hypertension.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic 
hypertension had its onset during active 
service; otherwise originated during active 
service; and/or is etiologically related to 
and/or increased in severity beyond its 
natural progression due to his Type II 
diabetes mellitus and other 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his claimed chronic 
erectile dysfunction.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
erectile dysfunction had its onset during 
active service; otherwise originated during 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
Type II diabetes mellitus and other 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for both 
chronic hypertension and chronic erectile 
dysfunction with express consideration of 
the provisions of 38 C.F.R. § 3.310(a) 
(2009) and the United States Court of 
Appeals for Veterans Claims' (Court) 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

